Fourth Court of Appeals
                                      San Antonio, Texas

                                              June 25, 2018

                                          No. 04-18-00371-CR

                                   IN RE Juan Gabriel CISNEROS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On June 4, 2018, relator filed a pro se petition for writ of mandamus complaining of the
trial court’s refusal to rule on his application for writ of habeas corpus pursuant to Texas Code of
Criminal Procedure 11.08. Included in the mandamus record are the following: (1) an October 3,
2016 file-stamped copy of the application for writ of habeas corpus, (2) a November 6, 2017
notice provided by relator to the district court stating he filed his application on October 3, 2016,
and (3) a copy of a November 8, 2017 letter from the Brooks County District Clerk informing
relator of the following: “I forwarded the letter you sent our office to the District Judge’s Office
and the District Attorney’s Office for review. I am sending you a file stamped copy of the notice
you sent us.”

        Because this court believes a serious question concerning the mandamus relief sought
requires further consideration; see TEX. R. APP. P. 52.8(b); the respondent and the real party in
interest may file a response to the petition for writ of mandamus in this court no later than July
10, 2018. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        If the respondent elects to take action on the application, rather than file a response to the
petition, respondent is ORDERED to inform this Court in writing of such action no later than
July 10, 2018.


           It is so ORDERED on June 25, 2018.



1
 This proceeding arises out of Cause No. 88-02-02179-CR, styled The State of Texas v. Juan Gabriel Cisneros,
pending in the 79th Judicial District Court, Brooks County, Texas, the Honorable Federico Hinojosa presiding.
                                             PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle,
             Clerk of Court